DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 11 September 2019.
Claims 1-10 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wike, JR. et al., US Patent Application Publication 2003/0006098 A1 (“Wike”) in view of Vance, US Patent 7,866,546 B1.

As per Claim 1 regarding “a self-checkout terminal comprising: an optical code reader; a platform on which items to be purchased are placed; a weight sensor and a processor configured to scan an item, confirm item placement based on weight detected by a weight sensor (first mode)” Wike in at least paragraphs 9-11 discloses a self-checkout station having a scanner (reading product identification code patters such as universal product code (UPC) (paragraph 39), scale, platform (bag well)  and which is  convertible from a self-checkout (first mode) or non-assisted mode to a cashier-checkout station or assisted mode (second mode) from NCR Corporation of Dayton, Ohio.  Wike in at least Fig.5 and paragraphs 42, 43 and 44 discloses that bag well 39 has a bagging apparatus 55, which includes one or more security scale(s) that detects the weight of the item placed in the bag.
Regarding “the second mode is an operational mode for non-self-service aided checkout and the weight sensor is disabled during the second mode” Wike does not 
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

As per Claim 2, which depends from Claim 1 regarding “wherein the processor switches from the first mode to the second mode, upon a code symbol associated with a user code of a predetermined user being read by the optical code reader” Wike in at least paragraph 36 discloses a processor but does not specifically disclose this limitation per se however, Vance in at least Column 21, lines 41-57 discloses an employee logging into a checkout terminal using their employee ID and password, swiping a magnetic ID badge, scanning a barcode on their employee, passing their employee ID via an RFID reader, or logging in with the biometric identification reader.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

As per Claim 3, which depends from Claim 1 regarding “a biometric recognition device configured to recognize a biometric feature of a user and switches to a second 
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

As per Claim 4 which depends from Claim 1 regarding “wherein the items to be purchased are items that are to be subjected to a code reading by the optical code reader, and the self-service checkout system further comprising: a second platform on which scanned items are placed; and a second weight sensor configured to detect a weight of objects placed on the second platform” Wike in at least paragraphs 9-11 discloses a self-checkout station having a scanner (reading product identification code patterns such as universal product code (UPC)- paragraph 39), scale, platform (bag well)  and which is  convertible from a self-checkout (first mode) or non-assisted mode to a cashier-checkout station or assisted mode (second mode) from NCR Corporation of Dayton, Ohio.  Wike in at least Fig.5 and paragraphs 42, 43 and 44 discloses that bag well 39 has a bagging apparatus 55, which includes one or more security scale(s) that detects the weight of the item placed in the bag.

As per Claim 5 which depends from Claim 4 regarding “comparing a decrease of weight prior to the code reading for an item and an increase of a weight detected after the code reading for the item, and generating an error notification upon a difference between the decrease of the weight and the increase of the weight being greater than a first threshold” Wike in at least paragraph 43-44 discloses bagging apparatus 55 including one or more security scale(s) for weight contents of the open bag.  Wike further discloses that the security scales compares a total of the measured weight with a total of stored weight values for all items scanned by the rotating scanner 36 and preventing consumer fraud.

As per Claim 6, which depends from Claim 5 regarding “the processor further cancels registration of the item upon the difference between the database of the weight and the increase of the weight being greater than the first threshold” Wike in at least paragraph 43-44 discloses bagging apparatus 55 including one or more security scale(s) for weighing contents of the open bag.  Wike does not specifically disclose, “Cancelling item registration”.  Vance in at least Column 12, lines 59-62 discloses a security device used for weight verification of products place into the bagging area 102.  Vance in at least Column 18, lines 6-14 disclose when weight discrepancies 330 are detected the store attendant can choose to ignore the error, reweigh the item or remove the product from the order.  
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements 

As per Claim 7 which depends from Claim 1 regarding “wherein the items to be purchased are items that have been subjected to a code reading by the optical code reader, and during the confirmation process, the processor determine a decrease of the detected weight and carrier out a warning operation based on the decrease of the detected weight” Wike in at least paragraphs 9-11 discloses a self-checkout station having a scanner (reading product identification code patterns such as universal product code (UPC)- paragraph 39), scale, platform (bag well)  and which is  convertible from a self-checkout (first mode) or non-assisted mode to a cashier-checkout station or assisted mode (second mode) from NCR Corporation of Dayton, Ohio.  Wike does not disclose “a warning operation” however; Vance in at least Column 17, lines 39-64 discloses a visual and audible warning of a weight discrepancy.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

As per claim 8, which depends from Claim 7 regarding “wherein during the confirmation process, the processor counts a number of times a difference between a reference weight and the detected weight is equal or greater than a second threshold and generates a waring upon the counted number exceeding a predetermined number”. Wike 

As per Claim 9, which depends from Claim 1 regarding “a light-emitting indicator which is disabled during the first mode and enabled during the second mode” Wike does not disclose this limitation however, Vance in at least Column 17, lines 39-64 discloses a visual and audible warning of a weight discrepancy.  Vance in at least Column 12 lines 63-67 disclose support for stack light 22 used to show lane activity and alert an employee if a customer requires attention.  Vance in at least Column 13, lines 30-35 and 49-52 discloses support for LED lights.  Vance in at least Column 21, lines 57-67 and Column 22, lines 1-22 discloses training mode 556 which may be turned on and off; therefore, it would have been obvious, to modify the combination of Wike and Vance with a light emitting indicator indicating when training mode 556 is turned on.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

As per Claim 10 which depends from Claim 1 regarding “a display controlled by the processor that displays the operation mode of the self-checkout terminal” Wike does not specifically “the display, displaying the operational mode of the self-checkout terminal” however, Wike in at least paragraphs 9-11 discloses a self-checkout station having a scanner (reading product identification code patters such as universal product code (UPC) (paragraph 39), scale, platform (bag well)  and which is  convertible from a self-checkout (first mode) or non-assisted mode to a cashier-checkout station or assisted mode (second mode) from NCR Corporation of Dayton. Vance in at least Column 21, lines 41-67 and Column 22, lines 1-22 discloses training mode 556 which may be turned on and off; and a display indicating the mode of the self-checkout terminal (See Vance, Column 14, lines 15-48, login screen 700 indicating attendant management mode).
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Wike’s convertible checkout system with the equally well-known elements of Vance’s reconfigurable checkout system as Vance represents the state of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687